Cole, C. J.
As to the tax certificates which were issued on the tax sales made in May, 1877, and in May, 1878, the statute of limitations, which was set up in the answer, was a complete defense, and should have prevailed. ■ This point is expressly so ruled in the case between these parties, the decision of which is announced,at the same time as this case. That it is entirely competent for the legislature to limit the right of action to set aside tax sales or tax certificates by the owner, has been repeatedly affirmed in this court, and the question is not open for debate. Therefore section 7, ch. 834, Laws of 1878, must be deemed a valid enactment; and it bars this action as to the tax certificates issued on the sales made for those years.
The judgment is clearly erroneous, also, as to the tax certificates issued on the sale made in May, 1879. The objection to the tax of 1878 doubtless went to the very groundwork of the tax, and brought the case within section 1210b, R. S. The statute plainly directs what shall be done in such a case. Plumer v. Board of Supervisors, 46 Wis., 163; Flanders v. Town of Merrimack, 48 Wis., 567; Single v. Town of Stettin, 49 Wis., 645; Kingsley v. Supervisors, id., 649; and Monroe v. Ft. Howard, 50 Wis., 228. The statute is clear and mandatory in its terms, requiring the court to stay all proceedings in the action until a proper reassessment of the property of the town can be made. This course should have been pursued as to the tax of 1878.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded for further proceedings according to law.